Exhibit 10.1

 

MONSTER WORLDWIDE, INC.

1999 LONG TERM INCENTIVE PLAN

 

(As amended through June 16, 2005)



1.                                       General.

 

(a)                                  Purpose.  The purpose of the Monster
Worldwide, Inc. 1999 Long Term Incentive Plan (the “Plan”) is to establish a
flexible vehicle through which Monster Worldwide, Inc. (formerly known as TMP
Worldwide Inc., the “Company”) can offer equity-based compensation incentives to
eligible recipients with a view toward promoting the long-term financial success
of the Company and enhancing stockholder value.

 

(b)                                 Types of Awards.  Awards under the Plan may
be in the form of any one or more of the following: (1) stock options, including
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the “Code”) and options which do not qualify as
ISOs (“NQSOs”), described in Section 5; (2) stock appreciation rights (“SARs”),
described in Section 6; (3) awards of restricted stock (“Restricted Stock”),
described in Section 7; (4) performance-based awards (“Performance-Based
Awards”) described in Section 8; (5) prior to June 16, 2005, automatic grants of
NQSOs to Non-Employee Directors (within the meaning of Section 9(a)) described
in Section 9; (6) from and after June 16, 2005, automatic grants of shares of
Common Stock to Non-Employee Directors (within the meaning of Section 9(a))
described in Section 9A; and (7) such other types of equity-based awards as the
Committee (defined herein) deems advisable, including, without limitation,
phantom stock awards, stock bonus awards, and dividend equivalent awards.

 

(c)                                  Stock Covered by Awards.  Awards made under
the Plan will be made in the form of or with reference to shares of the
Company’s common stock, $.001 par value (“Common Stock”). Shares of Common Stock
available for issuance under the Plan may be either authorized and unissued or
held by the Company in its treasury. No fractional shares of Common Stock will
be delivered under the Plan.

 

(d)                                 Documentation of Awards.  Each award made
under the Plan will be evidenced by a written agreement or other written
instrument the terms of which will be established by the Committee. To the
extent not inconsistent with the provisions of the Plan, the written agreement
or other instrument evidencing an award will govern the rights and obligations
of the parties with respect to the award.

 

2.                                       Administration.

 

(a)                                  Committee.  The Plan will be administered
by a committee (the “Committee”) of two or more members of the Company’s Board
of Directors (the “Board”). The members of the Committee will be appointed by
and serve at the pleasure of the Board. Unless the Board determines otherwise,
each member of the Committee must be a “non-employee director” within the
meaning of Rule 16b-3 issued under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Plan will be administered by the Board with
respect to discretionary grants made to Non-Employee Directors.

 

(b)                                 Authority of Committee.  Subject to the
limitations of the Plan, the Committee, acting in its sole and absolute
discretion, will have full power and authority to (1) select the persons to whom
awards will be made under the Plan, (2) make awards to such persons and
prescribe the terms and conditions of such awards (including, without
limitation, nonsolicitation, confidentiality and mandatory dispute resolution
conditions), (3) interpret and apply the provisions of the Plan and of any
agreement or other document evidencing an award made under the Plan, (4) carry
out any responsibility or duty specifically reserved to the Committee under the
Plan, and (5) make any and all determinations and interpretations and take such
other actions as may be necessary or desirable in order to carry out the
provisions, intent and purposes of the Plan. A majority of the members of the
Committee will constitute a quorum. The Committee may act by the vote of a
majority of its members present at a meeting at which there is a quorum or by
unanimous written consent. The decision of the Committee as to any disputed
question, including questions of construction, interpretation and
administration, will be final and conclusive on all persons.

 

--------------------------------------------------------------------------------


 

(c)                                  Delegation of Authority.  The Committee may
delegate any of its powers and duties under the Plan to such officers of the
Company or other persons as the Committee deems appropriate in accordance with
such guidelines as the Committee may establish, provided, however, that no such
delegation may be made (1) with respect to any award intended to qualify for the
performance-based compensation exception of Section 162(m)(4)(C) of the Code, or
(2) to the extent it would enable the delegate to grant, fix the terms of or
amend or cancel an award under the Plan to an individual who is required to file
reports with respect to securities of the Company pursuant to Section 16(a) of
the Exchange Act.

 

(d)                                 Indemnification.  The Company will indemnify
and hold harmless each member of the Committee and any employee or director of
the Company or an affiliate to whom any duty or power relating to the
administration or interpretation of the Plan is delegated from and against any
loss, cost, liability (including any sum paid in settlement of a claim with the
approval of the Board), damage and expense (including legal and other expenses
incident thereto) arising out of or incurred in connection with the Plan, unless
and except to the extent attributable to such person’s fraud or willful
misconduct.

 

3.                                       Participation.

 

(a)                                  Awards may be granted under the Plan to any
member of the Board (whether or not an employee of the Company or an affiliate),
to any officer or other employee of the Company or an affiliate and to any
consultant or other independent contractor who performs or will perform services
for the Company or an affiliate. In selecting participants and determining the
nature and terms of awards made under the Plan, the Committee may give
consideration to the functions and responsibilities of a potential recipient,
his or her previous and/or expected contributions to the business of the Company
or its affiliates and such other factors as the Committee deems relevant under
the circumstances.

 

(b)                                 Prior to June 16, 2005, Non-Employee
Directors will receive automatic grants of NQSOs pursuant to Section 9. From and
after June 16, 2005, Non-Employee Directors will receive automatic grants of
shares of Common Stock pursuant to Section 9A.

 

4.                                       Limitations on Awards under the Plan.

 

(a)                                  Aggregate Number of Shares.  The maximum
number of shares of Common Stock that may be issued under the Plan is the sum of
(1) 30,000,000, and (2) the number of shares remaining available for new awards
under the TMP Worldwide Inc. 1996 Stock Option Plan, as amended, and the TMP
Worldwide Inc. 1996 Stock Option Plan for Non-Employee Directors (collectively,
the “Prior Plans”) including, without limitation, shares covered by any option
outstanding under the Prior Plans which, by reason of the subsequent expiration
or cancellation of the option, are not issued under the Prior Plans. In
determining the number of shares that remain issuable under the Plan at any time
after the date the Plan is adopted, the following shares will be deemed not to
have been issued (and will be deemed to remain available for issuance) under the
Plan: (i)  shares remaining under an award made under this Plan or under an
option granted under the Prior Plans that terminates or is canceled without
having been exercised or earned in full; (ii) shares subject to an award under
this Plan where cash is delivered to the holder of the award in lieu of such
shares; (iii) shares of restricted stock awarded under this Plan that are
forfeited in accordance with the terms of the applicable award; and (iv) shares
that are withheld in order to pay the purchase price of shares acquired upon the
exercise of outstanding options granted under the Prior Plans or of awards
granted under the Plan or to satisfy the tax withholding obligations associated
with such exercise. The number of shares of Common Stock issued in connection
with the exercise of an option under the Prior Plans or an award under the Plan
will be determined net of any previously-owned shares tendered by the holder of
the option or award in payment of the exercise price or of applicable
withholding taxes.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Individual Award Limits.  The maximum number
of shares of Common Stock for which stock options may be granted under the Plan
to any person in any calendar year shall be 1,000,000. The maximum number of
shares of Common Stock subject to SARs granted under the Plan to any person in
any calendar year shall be 1,000,000. The aggregate maximum number of shares of
Common Stock subject to awards, other than options or SARs, that may be granted
under the Plan to any person in any calendar year shall be 1,000,000. For
purposes of this subsection, the repricing of a stock option or SAR shall be
treated as a new grant to the extent required under Section 162(m) of the Code.
Subject to these limitations, each person eligible to participate in the Plan
will be eligible in any year to receive awards covering up to the full number of
shares of Common Stock then available for awards under the Plan. No more than
$1,000,000 may be paid to any individual with respect to any cash
Performance-Based Award covered by Section 8. In applying this limitation,
multiple Performance-Based Awards to the same individual will be subject to a
single $1,000,000 limit if they are either (1) determined by reference to
performance periods of one year or less ending with or within the same fiscal
year of the Company, or (2) determined by reference to one or more multi-year
performance periods ending in the same fiscal year of the Company.

 

5.                                       Stock Options Awards.

 

(a)                                  ISOs and NQSOs.  Subject to the provisions
hereof, including, without limitation, this Section and Sections 10 and 11, the
Committee may grant ISOs and NQSOs to eligible personnel to purchase shares of
Common Stock upon such terms and conditions as the Committee deems appropriate,
provided that the Committee may only grant ISOs to employees of the Company and
its “subsidiaries” within the meaning of Section 424 of the Code.

 

(b)                                 Replacement Options.  The Committee, acting
in its discretion, may provide with respect to an option granted pursuant to
this Section 5 (including, without limitation, any option described in this
subsection) that, if the grantee, while still an employee or otherwise in the
service of the Company or an affiliate, exercises the option in whole or in part
using shares of Common Stock that were owned by the holder for at least six
months prior to such exercise to pay the exercise price, then the grantee will
automatically receive an additional option (“replacement option”) to purchase
shares of Common Stock. The number of shares covered by a replacement option may
not be greater than the number of shares used to pay the exercise price under
the original option plus the number of shares withheld by the Company for the
payment of income taxes associated with the exercise of the original option
(whether or not such income taxes are required to be withheld). Unless the
Committee determines otherwise, a replacement option will not become
exercisable, if at all, for at least six months after the date it is granted
and, unless sooner terminated, will expire ten years after the date the option
is granted. The Committee may prescribe such rules and procedures in connection
with the exercise of options and the issuance of replacement options as it deems
appropriate, including, without limitation, procedures for telephonic exercise.

 

(c)                                  Exercise Price.  The purchase price per
share of Common Stock covered by an option granted pursuant to this Section 5
will be determined by the Committee when the option is granted. The purchase
price per share of Common Stock covered by an NQSO must be at least equal to the
par value per share of Common Stock on the date the option is granted, provided,
however, that the purchase price per share of Common Stock covered by an NQSO
which is a replacement option (described in the preceding subsection) or which
is an option intended to qualify for the performance-based compensation
exception of Section 162(m)(4)(C) of the Code, may not be less than the fair
market value per share of Common Stock (determined under the next subsection) on
the date the option is granted. The purchase price per share of Common Stock
covered by an ISO may not be less than 100% of the fair market value of a share
of Common Stock on the date the ISO is granted (or, in the case of an optionee
who, at the time the option is granted, owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or a
“subsidiary” of the Company within the meaning of Section 424 of the Code,
110%).

 

3

--------------------------------------------------------------------------------


 

(d)                                 Fair Market Value of Common Stock.  For all
purposes of the Plan, the fair market value of a share of Common Stock on any
date will be equal to the closing price per share as published by the principal
national securities exchange (including, but not limited to, NASDAQ) on which
shares of the Common Stock are traded on such date or, if there is no sale of
Common Stock on such date, the average of the bid and asked prices on such
exchange at the close of trading on such date, or if shares of the Common Stock
are not listed on a national securities exchange on such date, the closing price
or, if none, the average of the bid and asked prices in the over the counter
market at the close of trading on such date, of if the Common Stock is not
traded on a national securities exchange or the over the counter market value of
a share of the Common Stock on such date as determined in good faith by the
Board.

 

(e)                                  Option Period.  Subject to the provisions
hereof, unless the Committee determines otherwise, no option granted pursuant to
this Section 5 may be exercised within six months after the date the option is
granted. Unless sooner terminated, all such options will expire ten years after
the date the option is granted (or, in the case of an ISO granted to a ten
percent stockholder described in Section 424 of the Code, five years).

 

(f)                                    Vesting Conditions.  The Committee may
establish such vesting and other restrictions on the exercise of an option
and/or upon the disposition of the stock acquired upon the exercise of an option
as it deems appropriate. Unless the Committee prescribes otherwise, during an
optionee’s employment or service with the Company or an affiliate, each option
granted pursuant to this Section 5 (other than a replacement option) will be
subject to a four-year vesting schedule pursuant to which, unless sooner
terminated or accelerated, the option will become vested as to 25% of the shares
originally covered thereby at the end of each of the first four years following
the date of grant, and each replacement option will become fully vested as to
all of the shares covered thereby on the first anniversary of the date the
option is granted.

 

(g)                                 Exercise of Options.  An option may be
exercised by transmitting to the Company (1) a notice specifying the number of
shares to be purchased and (2) payment of the exercise price, together with the
amount, if any, deemed necessary by the Committee to enable the Company to
satisfy its federal, foreign or other tax withholding obligations with respect
to such exercise (unless other arrangements acceptable to the Company are made
with respect to the satisfaction of such withholding obligations). The Committee
may establish such rules and procedures as it deems appropriate for the exercise
of options under the Plan, including, without limitation, procedures for
telephonic exercise. The purchase price of shares of Common Stock acquired
pursuant to the exercise of an option granted under the Plan may be paid in cash
and/or such other form of payment as may be permitted by the Committee under the
option agreement, including, without limitation, shares of Common Stock which
have been owned by the holder for at least six (6) months and installment
payments under the optionee’s promissory note.

 

(h)                                 Rights as a Stockholder.  No shares of
Common Stock will be issued in respect of the exercise of an option granted
under the Plan until full payment therefor has been made (and/or provided for
where all or a portion of the purchase price is being paid in installments), and
the applicable income tax withholding obligation has been satisfied or provided
for. The holder of an option will have no rights as a stockholder with respect
to any shares covered by an option until the date a stock certificate for such
shares is issued to him or her. Except as otherwise provided herein, no
adjustments shall be made for dividend distributions or other rights for which
the record date is prior to the date such stock certificate is issued.

 

(i)                                     Other Provisions.  The Committee may
impose such other conditions with respect to the exercise of options, including,
without limitation, any conditions relating to the application of federal or
state securities laws or exchange requirements, as it may deem necessary or
advisable.

 

4

--------------------------------------------------------------------------------


 

6.                                       Stock Appreciation Rights.

 

(a)                                  General.  Subject to the provisions hereof,
the Committee may award SARs to eligible personnel upon such terms and
conditions as it deems appropriate. A SAR is an award entitling the holder, upon
exercise, to receive an amount, in cash or shares of Common Stock or a
combination thereof, as determined by the Committee in its sole discretion,
determined with reference to the appreciation, if any, in the fair market value
of Common Stock during the period beginning on the date the SAR is granted and
ending on the date the SAR is exercised.

 

(b)                                 Types of SARs.  SARs may be awarded under
the Plan in conjunction with a stock option award (“tandem SARs”) or independent
of any stock option award (“stand-alone SARs”). Tandem SARs awarded in
conjunction with a NQSO may be awarded either at or after the time the NQSO is
granted. Tandem SARs awarded in conjunction with an ISO may only be awarded at
the time the ISO is granted.

 

(c)                                  Exercisability of SARs.  Unless the
Committee determines otherwise, no SAR may be exercised until the expiration of
six months from the date the SAR is awarded. Except as otherwise provided
herein, a tandem SAR will be exercisable only at the same time and to the same
extent and subject to the same conditions as the related option is exercisable.
The exercise of a tandem SAR will cancel the related option to the extent of the
shares of Common Stock with respect to which the SAR is exercised, and vice
versa. Tandem SARs may be exercised only when the fair market value of the
Common Stock to which it relates exceeds the option exercise price. The
Committee may impose such additional service or performance-based vesting
conditions upon the exercise of a SAR (tandem or stand-alone) as it deems
appropriate.

 

(d)                                 Exercise of SARs.  A SAR may be exercised by
giving written notice to the Company identifying the SAR that is being
exercised, specifying the number of shares covered by the exercise and
containing such other information or statements as the Committee may require.
The Committee may establish such rules and procedures as it deems appropriate
for the exercise of SARs under the Plan, including, without limitation,
procedures for telephonic exercise. Upon the exercise of a SAR, the holder will
be entitled to receive an amount (in cash and/or shares of Common Stock as
determined by the Committee) equal to the product of (1) the number of shares
with respect to which the SAR is being exercised and (2) the difference between
the fair market value of a share of Common Stock on the date the SAR is
exercised (or such other exercise price as may be specified in the award) and
the exercise price per share of the SAR. As a condition of exercise, the holder
must pay to the Company or make arrangements satisfactory to the Company for the
payment of applicable withholding taxes.

 

(e)                                  Deferral of Payment.  The Committee may at
any time and from time to time provide for the deferral of delivery of any
shares and/or cash for which a SAR may be exercisable until such date or dates
and upon such other terms and conditions as the Committee may determine.

 

7.                                       Restricted Stock Awards.

 

(a)                                  General.  Subject to the provisions of the
Plan, the Committee may award shares of Common Stock to eligible personnel upon
such terms and subject to such forfeiture and other conditions as the Committee
deems appropriate. The terms and conditions of any such stock award will be
evidenced by a written restricted stock agreement or other instrument approved
for this purpose by the Committee.

 

(b)                                 Stock Certificates for Restricted Stock. 
Unless the Committee elects to use a different method (such as, for example, the
issuance and delivery of stock certificates) shares of restricted stock will be
evidenced by book entries on the Company’s stock transfer records pending the
expiration of restrictions

 

5

--------------------------------------------------------------------------------


 

thereon. If a stock certificate for restricted stock is issued in the name of
the grantee, it will bear an appropriate legend to reflect the nature of the
restrictions applicable to the shares represented by the certificate, and the
Committee may require that such stock certificates be held in custody by the
Company until the restrictions on such shares have lapsed. The Committee may
establish such other conditions as it deems appropriate in connection with the
issuance of stock certificates for shares of restricted stock, including,
without limitation, a requirement that the grantee deliver a duly signed stock
power, endorsed in blank, for the shares covered by the award.

 

(c)                                  Purchase Price.  The purchase price payable
for shares of restricted stock awarded under the Plan will be determined by the
Committee. To the extent permitted by applicable law, the purchase price may be
as low as zero and, to the extent required by the applicable law, the purchase
price will be no less than the par value of the shares covered by the award.

 

(d)                                 Restrictions and Vesting.  The Committee
will establish such conditions as it deems appropriate on the grant or vesting
of restricted stock awarded under the Plan. Such conditions may be based upon
continued service, the attainment of performance goals (which, in the case of
grants of restricted stock intended to qualify for the performance-based
compensation exception under Section 162(m)(4)(C) of the Code, satisfy the
requirements of Section 8) and/or such other relevant factors or criteria
designated by the Committee. The holder of restricted stock will not be
permitted to transfer shares of restricted stock awarded under the Plan before
the time the applicable vesting conditions are satisfied.

 

(e)                                  Rights as a Stockholder.  Except as
provided herein and as otherwise determined by the Committee, the recipient of a
restricted stock award shall have with respect to his or her restricted stock
all of the rights of a holder of shares of Common Stock, including, without
limitation, the right to receive any dividends, the right to vote such shares
and, subject to satisfaction of the applicable vesting conditions, the right to
tender such shares. The Committee may, in its sole discretion, determine at the
time of grant that the payment of dividends will be deferred until, and
conditioned upon, the satisfaction of the applicable vesting conditions.

 

(f)                                    Lapse of Restrictions.  If and when the
vesting conditions are satisfied with respect to a restricted stock award, a
certificate for the shares covered by the award, to the extent vested, will be
delivered to the grantee. All legends shall be removed from said certificates at
the time of delivery except as otherwise required by applicable law.

 

8.                                       Performance-Based Awards.

 

(a)                                  General.  The Committee may condition the
exercise, vesting or settlement of an award made under the Plan on the
achievement of specified performance goals. The provisions of this Section will
apply in the case of a performance-based award that is intended to generate
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code.

 

(b)                                 Objective Performance Goals.  A performance
goal established in connection with an award covered by this Section must be
(1) objective, in the sense that a third party having knowledge of the relevant
facts could determine whether the goal is met, (2) prescribed in writing by the
Committee before the beginning of the applicable performance period or at such
later date (when fulfillment is substantially uncertain) as may be permitted
under Section 162(m) of the Code, and (3) expressed in the following manner with
respect to any one or more of the following business criteria:

 

(A)                              attainment of certain target levels of, or a
specified percentage increase in, revenues, income before income taxes and
extraordinary items (determined in accordance with standards established by
Opinion No. 30 of the Accounting Principles Board), net income,

 

6

--------------------------------------------------------------------------------


 

earnings before income tax, earnings before interest, taxes, depreciation and
amortization or a combination of any or all of the foregoing;

 

(B)                                attainment of certain target levels of, or a
percentage increase in, after-tax or pre-tax profits;

 

(C)                                attainment of certain target levels of, or a
specified increase in, operational cash flow;

 

(D)                               achievement of a certain level of, reduction
of, or other specified objectives with regard to limiting the level of increase
in, all or a portion of, the Company’s bank debt or other long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of such cash balances and/or other offsets
and adjustments as may be established by the Committee;

 

(E)                                 attainment of a specified percentage
increase in earnings per share or earnings per share from continuing operations;

 

(F)                                 attainment of certain target levels of, or a
specified increase in return on capital employed or return on invested capital;

 

(G)                                attainment of certain target levels of, or a
percentage increase in, after-tax return on stockholders’ equity;

 

(H)                               attainment of certain target levels of, or a
specified increase in, economic value added targets based on a cash flow return
on investment formula;

 

(I)                                    attainment of certain target levels in
the fair market value of the shares of the Company’s Common Stock; and

 

(J)                                   growth in the value of an investment in
the Company’s Common Stock assuming the reinvestment of dividends.

 

If and to the extent permitted under Section 162(m) of the Code, such
performance goals may be determined without regard to (or adjusted for) changes
in accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period. The Committee
may not delegate any responsibility with respect to the establishment or
determination of performance goals to which awards covered by this Section are
subject.

 

(c)                                  Calculation of Performance-Based Award.  At
the expiration of the applicable performance period, the Committee will
determine the extent to which the performance goals established pursuant to this
Section are achieved and the percentage of each performance-based award that has
been earned. The Committee may reduce the amount that would otherwise be payable
pursuant to an award covered by this Section, but may not exercise its
discretion to increase such amount.

 

9.                                       Non-Employee Director Stock Option
Awards.

 

(a)                                  Definition.  For all purposes hereof, the
term “Non-Employee Director” means any member of the Board who is not also an
employee of the Company or any affiliate.

 

(b)                                 Automatic Grants.  Without further action by
the Board or the stockholders of the Company, (1) each Non-Employee Director
shall, subject to the terms of the Plan, be granted an option to

 

7

--------------------------------------------------------------------------------


 

purchase 22,500 shares of Common Stock on the date he or she first commences
service as a Non-Employee Director provided such date occurs after the date the
Plan is adopted (the “Initial Grant”), and (2) each Non-Employee Director will
be granted an option to purchase 5,000 shares of Common Stock on the trading day
following each annual meeting of the Company’s stockholders that occurs after
the date the Plan is adopted and at least one year after the date he or she
first became a Non-Employee Director (the “Annual Grant”). Notwithstanding the
foregoing, no future grants of options pursuant to this Section 9 shall be made
on or after June 16, 2005.

 

(c)                                  Option Agreement.  Stock options granted
pursuant to this Section 9 will be NQSOs. Such options shall be evidenced by
written option agreements on a form approved by the Board. Such agreements shall
contain such terms and conditions as are not inconsistent with the terms and
conditions hereof.

 

(d)                                 Terms of Options.

 

(i)                                     Exercise Price.  The purchase price per
share deliverable upon the exercise of an option shall be 100% of the closing
price of such Common Stock, as published by the principal national securities
exchange (including, but not limited to, NASDAQ) on which shares of the Common
Stock are traded on such date, at the date of the grant of the Option.

 

(ii)                                  Vesting Conditions.  An Initial Grant will
be 50% vested at the time of the grant, and will become 100% vested on the first
anniversary of the date of grant, provided the optionee is still a Non-Employee
Director on the vesting date. An Annual Grant will become vested as to 50% of
the shares originally covered thereby on each of the first two anniversaries of
the grant date, provided the optionee is still a Non-Employee Director on the
vesting date.

 

(iii)                               Effect of Termination of Service.  The
provisions of Section 11(a) shall apply to options granted pursuant to this
Section 9.

 

(iv)                              Capital Transactions; Change in Control.  The
provisions of Section 12 shall apply to options granted pursuant to this
Section 9.

 

(e)                                  Expiration.  Except as otherwise provided
herein, if not previously exercised, each option will expire on the tenth
anniversary of the date of grant.

 

9A.                             Non-Employee Director Common Stock Awards.

 

(a)                                  Automatic Grants.  From and after June 16,
2005, without further action by the Board or the stockholders of the Company:
(1) each Non-Employee Director shall be granted 5,000 shares of Common Stock on
the date he or she first commences service as a Non-Employee Director (the
“Initial Stock Grant”), and (2) each Non-Employee Director shall be granted
2,500 shares of Common Stock on the trading day following each annual meeting of
the Company’s stockholders, provided that such Non-Employee Director was a
Non-Employee Director at or was appointed or elected to the Board as a
Non-Employee Director at the preceding annual meeting of the Company’s
stockholders (the “Annual Stock Grant”).

 

(b)                                 Award Agreement.  The Initial Stock Grant
and the Annual Stock Grant shall be evidenced by written award agreements on a
form approved by the Board. Such agreements shall contain such terms and
conditions as are not inconsistent with the terms and conditions hereof.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Terms and Conditions of Common Stock
Awards.

 

(i)                                     Vesting Conditions.  Each Initial Stock
Grant shall be immediately vested with respect to fifty percent (50%) of the
shares of Common Stock on the grant date and shall become vested with respect to
the remaining fifty percent (50%) of the shares of Common Stock on the first
anniversary of the grant date, provided the Non-Employee Director remains in
service on the Board through such anniversary date. Each Annual Stock Grant
shall become vested with respect to fifty percent (50%) of the shares of Common
Stock on each of the first two anniversaries of the grant date, provided the
Non-Employee Director remains in service on the Board through such anniversary
date. Notwithstanding the foregoing, all unvested shares of Common Stock granted
pursuant to this Section 9A shall immediately vest in full upon the occurrence
of a Change in Control (as defined below).

 

(ii)                                  Transfer Restrictions.  A Non-Employee
Director may not sell, assign, transfer, dispose of, pledge or otherwise
hypothecate any unvested shares of Common Stock granted pursuant to this
Section 9A prior to the date on which such shares become vested pursuant to
subsection (c)(i) above.

 

(iii)                               Termination of Service on the Board.  Upon
the termination of a Non-Employee Director’s service on the Board for any reason
(including death and disability) or no reason, all then unvested shares of
Common Stock granted pursuant to this Section 9A shall automatically be
forfeited by the Non-Employee Director (or his successors) to the Company,
without compensation, and any certificate therefor or book entry with respect
thereto or other evidence thereof will be canceled.

 

(iv)                              Stock Certificates.  Unless the Board elects
to use a different method, if and when the vesting conditions, if any, are
satisfied with respect to shares of Common Stock granted pursuant to this
Section 9A, a stock certificate or certificates representing such shares will be
promptly delivered to the Non-Employee Director (and shall not bear any legend
at the time of delivery, except as otherwise required by applicable law).

 

(v)                                 Rights as a Stockholder.  A Non-Employee
Director shall not have the rights of a stockholder with respect to unvested
shares of Common Stock granted pursuant to this Section 9A, except the right to
receive any dividends with respect thereto and, subject to satisfaction of the
applicable vesting conditions with respect to any unvested shares of Common
Stock, the right to tender such shares. Any such dividend shall be subject to
the vesting, transfer and forfeiture conditions contained herein to the same
extent as the shares with respect to which such dividend is made.

 

10.                                 Non-Transferability of Awards.  No stock
option, SAR, Performance Award or other stock-based award under the Plan shall
be transferable by the recipient other than upon the recipient’s death to a
beneficiary designated by the recipient in a manner acceptable to the Committee,
or, if no designated beneficiary shall survive the recipient, pursuant to the
recipient’s will or by the laws of descent and distribution. All stock options
and SARs shall be exercisable during the recipient’s lifetime only by the
recipient. Tandem stock appreciation rights shall be transferable, to the extent
permitted above, only with the underlying stock option. Shares of restricted
stock may not be transferred prior to the date on which shares are issued, or,
if later, the date on which such shares have vested and are free of any
applicable

 

9

--------------------------------------------------------------------------------


 

restriction imposed hereunder. Except as otherwise specifically provided by law
or the provisions hereof, no award received under the Plan may be transferred in
any manner, and any attempt to transfer any such award shall be void, and no
such award shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person who shall be entitled to such
award, nor shall it be subject to attachment or legal process for or against
such person. Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter that an NQSO is transferable in whole or part to
such persons, under such circumstances, and subject to such conditions as the
Committee may prescribe.

 

11.                                 Effect of Termination of Employment or
Service.  Unless otherwise determined by the Committee at grant or, if no rights
of the participant are thereby reduced, thereafter, and subject to earlier
termination in accordance with the provisions hereof, the following rules apply
with regard to vesting and exercise of awards held by a participant at the time
of his or her termination of employment or other service with the Company and
its affiliates.

 

(a)                                  Rules Applicable to Stock Options and SARs.

 

(1)                                  Termination by Reason of Death.  If a
participant’s employment or service terminates by reason of his or her death,
then any stock option or SAR held by the deceased participant will thereupon
become fully vested and may be exercised by the deceased participant’s
beneficiary at any time within one year from the date of death but in no event
after expiration of the stated term.

 

(2)                                  Termination by Reason of Disability.  If a
participant’s employment or service terminates by reason of his or her
disability (defined below), then any stock option or SAR held by the
participant, to the extent exercisable on the date his or her employment or
service terminates, may be exercised by the participant at any time within one
year from the date his or her employment or service terminates but in no event
after expiration of the stated term. If the participant dies during such
one-year period and before the option or SAR is exercised, then the deceased
participant’s beneficiary may exercise the option or SAR, to the extent
exercisable by the deceased participant immediately prior to his or her death,
for a period of one year following the date of death but in no event after
expiration of the stated term. For the purposes hereof, the term “disability”
means the inability of a participant to perform the customary duties of his or
her employment or other service for the Company or an affiliate by reason of a
physical or mental incapacity which is expected to result in death or be of
indefinite duration.

 

(3)                                  Other Termination.  If a participant’s
employment or service terminates for any reason (other than death or disability)
or no reason, then all stock options and SARs held by the participant, to the
extent otherwise exercisable on the date his or her employment or service is
terminated, may be exercised by the participant at any time within a period of
six months from the termination date, but in no event beyond the expiration of
the stated term of such stock options and SARs.

 

(b)                                 Rules Applicable to Restricted Stock.  Upon
the termination of a participant’s employment or service for any reason
(including death and disability) or no reason, restricted stock which has not
yet become fully vested will, unless otherwise determined by the Committee,
automatically be forfeited by the participant (or the participant’s successors)
and any certificate therefor or book entry with respect thereto or other
evidence thereof will be canceled.

 

(c)                                  Rules Applicable to Performance-Based
Awards.  Upon termination of a participant’s

 

10

--------------------------------------------------------------------------------


 

employment or service for any reason (including death and disability) or no
reason, then the participant’s outstanding performance-based awards will, unless
otherwise determined by the Committee, thereupon expire and the participant (or
his or her beneficiary, as the case may be) will not be entitled to receive any
amount in respect of the performance period or cycle within which the
participant’s employment or service is terminated.

 

(d)                                 Rules Applicable to Other Stock-Based
Awards.  Rules similar to those set forth in subsection (b) (relating to
restricted stock awards) will apply in connection with the termination of
employment or service of a participant who holds any other form of stock-based
award granted under the plan that has not yet vested and/or is contingent upon
future performance of services.

 

12.                                 Capital Changes; Change in Control.

 

(a)                                  Adjustments Upon Changes in
Capitalization.  The aggregate number and class of shares for which awards may
be granted under the Plan, the maximum number of shares covered by awards that
may be granted to any individual in any calendar year, the number and class of
shares that will be covered by automatic grants made to Non-Employee Directors
pursuant to Section 9A, the number and class of shares covered by each
outstanding award and, if applicable, the exercise price per share shall all be
adjusted proportionately or as otherwise appropriate to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any like capital adjustment, or the
payment of any stock dividend, and/or to reflect a change in the character or
class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company’s capital stock.

 

(b)                                 Change in Control.  If, in connection with a
Change in Control (defined below), the stockholders of the Company receive
capital stock of another corporation (“Exchange Stock”) in exchange for their
shares of Common Stock (whether or not such Exchange Stock is the sole
consideration), and if the Board so directs, then all outstanding options will
be converted into options to purchase shares of Exchange Stock. The number of
shares and exercise price under the converted options will be determined by
adjusting the number of shares and exercise price for the options granted
hereunder on the same basis as the determination of the number of shares of
Exchange Stock the holders of Common Stock will receive in connection with the
Change in Control and, unless the Board determines otherwise, the vesting
conditions with respect to the converted options will be substantially the same
as the vesting conditions set forth in the original option agreement. If the
Board does not direct the conversion of outstanding options in connection with a
Change in Control, then all optionees will be permitted to exercise their
outstanding options in whole or in part (whether or not otherwise vested or
exercisable) prior to the Change in Control, and any outstanding options which
are not exercised before the Change in Control will thereupon terminate.

 

(c)                                  Definition of Change in Control.  For
purposes hereof, the term “Change in Control” shall be deemed to occur if
(1) there shall be consummated (A) any consolidation, merger or reorganization
involving the Company, unless such consolidation, merger or reorganization is a
“Non-Control Transaction” (as defined below) or (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, or (2) the stockholders of
the Company shall approve any plan or proposal for liquidation or dissolution of
the Company, or (3) any person (as such term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), shall become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of more than 50% of the combined voting power of the
Company’s then outstanding voting securities other than (a) a person who owns or
owned shares of Class B Common Stock of the Company, (b) pursuant to a plan or
arrangement entered into by such person and the Company or (c) pursuant to
receipt of such shares from a stockholder of the Company pursuant to such
stockholder’s will or the laws of descent and distribution, or (4)  during any
period of two consecutive years, individuals who at the beginning of such period
constitute the entire Board shall cease for any reason to constitute a majority

 

11

--------------------------------------------------------------------------------


 

thereof unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. A “Non-Control Transaction” shall mean a consolidation, merger or
reorganization of the Company where (1) the stockholders of the Company
immediately before such consolidation, merger or reorganization own, directly or
indirectly, at least a majority of the combined voting power of the outstanding
voting securities of the corporation resulting from such consolidation, merger
or reorganization (the “Surviving Corporation”), (2) the individuals who were
members of the Board of the Company immediately prior to the execution of the
agreement providing for such consolidation, merger or reorganization constitute
at least 50% of the members of the Board of Directors of the Surviving
Corporation, or a corporation directly or indirectly beneficially owning a
majority of the voting securities of the Surviving Corporation and (3) no person
(other than (a) the Company, (b) any subsidiary of the Company, (c) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary, or (d) any person who, immediately
prior to such consolidation, merger or reorganization, beneficially owned more
than 50% of the combined voting power of the Company’s then outstanding voting
securities) beneficially owns more than 50% of the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

 

(d)                                 Fractional Shares.  In the event of any
adjustment in the number of shares covered by any option pursuant to the
provisions hereof, any fractional shares resulting from such adjustment will be
disregarded, and each such option will cover only the number of full shares
resulting from the adjustment.

 

(e)                                  Determination of Board to be Final.  All
adjustments under this Section shall be made by the Board, and its determination
as to what adjustments shall be made, and the extent thereof, shall be final,
binding and conclusive.

 

13.                                 Amendment and Termination.  The Board may
amend or terminate the Plan, provided, however, that no such action may affect
adversely the accrued rights of the holder of any outstanding award without the
consent of the holder. Except as otherwise provided in Section 12, any amendment
which would increase the aggregate number of shares of Common Stock for which
awards may be granted under the Plan or modify the class of recipients eligible
to receive stock-based awards under the Plan shall be subject to the approval of
the Company’s stockholders. The Committee may amend the terms of any agreement
or certificate made or issued hereunder at any time and from time to time
provided, however, that any amendment which would adversely affect the accrued
rights of the holder may not be made without his or her consent.

 

14.                                 No Rights Conferred.  Nothing contained
herein will be deemed to give any individual any right to receive an option
under the Plan or to be retained in the employ or service of the Company or any
affiliate of the Company.

 

15.                                 Governing Law.  The Plan and each option
agreement shall be governed by the laws of the State of Delaware, except as
otherwise provided in the option agreement.

 

16.                                 Decisions and Determinations of Committee to
be Final.  Any decision or determination made by the Board pursuant to the
provisions hereof and, except to the extent rights or powers under this Plan are
reserved specifically to the discretion of the Board, all decisions and
determinations of the Committee are final and binding.

 

17.                                 Term of the Plan.  The Plan shall be
effective as of December 9, 1998, subject to the approval of the stockholders of
the Company within one year from the date of adoption by the Board. The Plan
will terminate on December 9, 2008, unless sooner terminated by the Board. The
rights of any person with respect to an award made under the Plan that is
outstanding at the time of the termination of the Plan

 

12

--------------------------------------------------------------------------------


 

shall not be affected solely by reason of the termination of the Plan and shall
continue in accordance with the terms of the award (as then in effect or
thereafter amended) and the Plan.

 

13

--------------------------------------------------------------------------------